Case 3:21-cv-30058 Document 1-7 Filed 05/19/21 Page 1 of 9




                  EXHIBITE
              Case 3:21-cv-30058 Document 1-7 Filed 05/19/21 Page 2 of 9


                           COMMONWEALTH OF MASSACHUSETTS
                                                                                         SUPERIOR COURT
                            OFFICE OF THE DISTRICT ATTORNEY                              TEL: 413-747-1000
                                   HAMPDEN DISTRICT                                      FAX: 413-781-4745

                                           HALL OF JUSTICE                          SPRINGFIELD DISTRICT COURT
                                           50 STATE STREET                               TEL: 413-747-1001
ANTHONY D. GULLUNI                                                                       FAX: 413-747-5628
                                  SPRINGFIELD, MASSACHUSETTS 01102
 DISTRICT ATTORNEY




       September 14, 2020

       Eric S. Dreiband
       Assistant Attorney General
       United States Department of Justice
       Civil Rights Division
       950 Pennsylvania A venue, NW
       Washington, D.C. 20530-0001

       RE: Investigation of the Springfield, Massachusetts Police Department's Narcotics
           Bureau, Department of Justice Report, dated July 8, 2020

       Dear Assistant Attorney General Dreiband:

               In a letter dated August 19, 2020, I requested, pursuant to 5 US. C. § 301 and the
       prescribed Department of Justice Touhy-regulations applicable to the request found at 28
       C.F.R. § 16.21 et. seq., the production or disclosure of "false" or "falsified" Springfield
       Police Department reports and attendant photographs or video/digital images, and
       generally categorized in the publicly released Department of Justice report, dated July 8,
       2020, entitled Investigation of the Springfield, Massachusetts Police Department's
       Narcotics Bureau ("Report"), co-authored by the United States Department of Justice's
       Civil Rights Division and the United States Attorney's Office for the District of
       Massachusetts. 1 It was asserted then, and remains as my office's position, that any
       responsive records or papers are necessary for production to my office FORTHWITH to
       assist me in the exercise of my constitutional, statutory, and ethical obligations to the
       citizens of Hampden County, including, but not limited to, charged individuals in
       pending and post-conviction criminal matters in the courts of the Commonwealth.
               As previously stated, it is my understanding that due to the federal regulations
       cited above and relevant case law, see US. ex. rel. Touhy v. Ragen, 340 U.S. 462 (1951),
       a District Attorney's subpoena to produce documents, information or objects, pursuant to
       Massachusetts G.L. c. 277, § 68, or a state court summons to produce documents,
       information or objects, pursuant to Mass. R. Crim. P. 17 (a)(2), 378 Mass. 885 (1979),
       each with a specified production date, even if properly served, do not compel the
       production of the "false" or "falsified" Springfield Police Department officers' reports, or


       1A copy of the letter is attached. FedEx courier served the letter upon you on August 20,
       2020 at 9:54 am.
                                                Page I of3
       Case 3:21-cv-30058 Document 1-7 Filed 05/19/21 Page 3 of 9




 attendant photographs or video/digital images, notwithstanding the language of the
 subpoena or summons, without prior federal administrative relief being sought. My
August 19th Jetter sought such federal administrative relief. To date, you have not
responded to my written request, either orally or in writing, and we have not otherwise
discussed or negotiated the terms of my requests or any withdrawal. See 28 C.F.R. §
16.24.
         If I do not receive a written response from you by September 30, 2020, I will
consider your Jack of response as a denial of my August 19th demand for production or
disclosure and a final agency decision, as those terms are defined by federal
administrative Jaw, see 28 C.F.R. § 16.25, and relevant case law, see Bennett v. Spear,
520 U.S. 154, 177-178 (1997), by the United States Department of Justice, its Civil
Rights Division and the United States Attorney's Office for the District of Massachusetts.
The requests are for the following:
       (1) A copy of all Springfield Police Department reports, including, but not limited
           to incident reports, investigative reports, arrest reports, use-of-force reports, or
           contents of a "prisoner injury file" (as described in the Report, at 7), determined
           as examples where Narcotics Bureau officers falsified reports to disguise or hide
           their use of force[;]";
       (2) A copy of all Springfield Police Depru1ment reports, including, but not limited
           to incident reports, investigative reports, arrest reports, use-of-force reports, or
           contents of a "prisoner injury file" (as described in the Report, at 7), determined
           as " ... a pattern or practice .... [where) officers made false reports that were
           inconsistent with other available evidence, including video and
           photographs .... ", and;
       (3) copy of all photographs, or video/digital material determined as inconsistent
           with any Springfield Police Department officers' reports, including, but not
           limited to incident reports, investigative reports, arrest reports, use-of-force
           reports, or contents of a "prisoner injury file" (as described in the Report, at 7).
         In addition, if I receive no written response from you by September 30, 2020, I
also will consider that the final grounds for withholding the production or disclosure of
the demanded reports and attendant photographs, see 28 C.F.R. § 16.26 (b)(l) - (6), are
that: (1) the requested false or falsified reports are confidential, (2) the calculus for
exculpatory information is different for the Department of Justice, and (3) the rules for
Brady material do not extend to the Department of Justice's civil rights investigations.
         I understand that any appeal from your final decision to produce or disclose the
requested "false" or "falsified" Springfield Police Department reports and attendant
photographs or video/digital images, as set forth in my August 19th demand Jetter, is
pursuant to the Administrative Procedure Act ("APA"), 5 U.S.C. §§ 701-706.
         The Hampden District Attorney's Office<serves a population of 468,467 (est. 2016
Census), in five (5) cities and eighteen (18) towns, and prosecutes cases in five (5)
district courts (including Springfield District Court), two (2) juvenile courts (including
Springfield Juvenile Court), and one (1) superior court (Hampden County Superior
Court). The production or disclosure of "false" or "falsified" Springfield Police
Department reports and attendant photographs or video/digital images, originating from a
Jaw enforcement department within Hampden County, ru·e necessary to meet the
constitutional, statutory, and ethical obligations of my office. A state prosecutor's


                                          Page 2 of 3
        Case 3:21-cv-30058 Document 1-7 Filed 05/19/21 Page 4 of 9




 discovery obligations concerning potentially exculpatory information include seeking
 disclosure from those persons under the prosecutor's direction and control, or persons
 who have participated in investigating or evaluating the case and either regularly report to
 the prosecutor's office or have done so in a particular case. Mass. R. Crim. P. 14
 (a)(l )(A).
          It is my understanding that the United State Department of Justice has a policy,
 known as its Giglio [v. United States, 405 U.S.150, 155 (1972)] Policy, " ... whereby
 Federal prosecutors obtain potential impeachment information from Federal investigative
 agencies, such as the Federal Bureau of Investigation, regarding law enforcement agents
 and employees who may be witnesses in the cases they prosecute." In the Matter of a
 Grand Jury Proceeding, _Mass._, 2020 WL 5360068 at 8-9, SJC-12869 at 31
 (Slip Op. September 8, 2020), quoting United States Department of Justice, Justice
 Manual, Tit. 9-5.100 (updated 2020)). This policy "reflects the department's recognition
 of the need for prosecutors to learn of potential impeachment information regarding all
the investigating agents and employees participating in the cases they prosecute, so that
they may consider whether the information should be disclosed to defense counsel under
the Brady and Giglio line of cases." /11 the Matter ofa Grand Jury Proceeding,
Mass._, 2020 WL 5360068 at 9, SJC-12869 at 33 (Slip Op. September 8, 2020). My
request falls squarely within the type of information your prosecutors routinely seek,
evaluate, and disclose.
         In Massachusetts, "[t]he district attorney is the people's elected advocate for a
broad spectrum of societal interests - from ensuring that criminals are punished for
wrongdoing, to allocating limited resources to maximize public protection."
Commonwealth v. Gordon, 410 Mass. 498,500 (1991). See Commonwealth v. Clerk-
Magistrate of West Roxbury Div. of Dist. Court, 439 Mass. 352, 360 (2003);
Commonwealth v. Clerk of Boston Div. of Juvenile Court Dept., 432 Mass. 693, 699
(2000). There is no other reasonable means available to my office to obtain the
production or disclosure of the "false" or "falsified" Springfield Police Department
reports and attendant photographs or video/digital images as cited your July 81h Report. I
will continue to seek the truth and pursue justice for the citizens of Hampden County. If
you continue to remain silent, resolution of this matter will proceed per applicable
statutes and regulations for such disputes.

Sincerely,



Amhc"y D. G,I rnl
District Attorney
                    ~
Hampden District




cc: Andrew E. Lelling
    United States Attorney - District of Massachusetts

                                         Page 3 of3
        Case 3:21-cv-30058 Document 1-7 Filed 05/19/21 Page 5 of 9




                           COMMONWEALTH OF MASSACHUSEITS
                                                                                         SUPERIOR COURT
                            OFFICE OF THE DISTRICT ATTORNEY                             TEL: 413-747-1000
                                   HAMPDEN DISTRICT                                     FAX: 413-781-4745

                                          HALL OF JUSTfCE                          SPRJNGFJELO DISTRICT COURT
                                                                                        TEL: 413-747-1001
                                          50 STATE STREET
ANTHONY D. GULLUN!                                                                      FAX: 413-747-5628
                                 SPRINGFIELD, MASSACHUSETTS 01102
 DISTRICT ATTORNEY



       August 19, 2020

      Eric S. Dreiband
      Assistant Attorney General
      United States Department of Justice
                                                                           O cofi\'
      Civil Rights Division
      950 Pennsylvania Avenue, NW
      Washington, D.C. 20530-0001

      RE: Investigation of the Springfield, Massachusetts Police Department's Narcotics
          Bureau, Department of Justice Report, dated July 8, 2020

      Dear Assistant Attorney General Dreiband:

              I serve as Hampden District Attorney for the Commonwealth of Massachusetts.
      In that capacity, I am requesting the production of documents, pursuant to 5 U.S.C. § 301
      and the prescribed regulations applicable to this request found at 28 C.F.R. § 16.21 et.
      seq., of certain Springfield Police Department reports [more specifically identified below]
      as named in the publicly released Department of Justice Report, dated July 8, 2020,
      entitled Investigation of the Springfield, Massachusetts Police Department's Narcotics
     Bureau ["Report"], co-authored by the United States Department of Justice's Civil Rights
      Division and the United States Attorney's Office for the District of Massachusetts. It is
      asserted that any responsive records or papers are necessary for production to my office
     FORTHWITH to assist me in the exercise of my constitutional, statutory, and ethical
     obligations to the citizens of Hampden County, including, but not limited to, charged
     individuals in pending and post-conviction criminal matters in the courts of the
     Commonwealth.
              "Ensuring the public's safety is of the first order of government, a duty underlying
     all government action." Lavallee v. Justices in Hampden Superior Court, 442 Mass. 228,
     245 (2004). In the Commonwealth of Massachusetts, the District Attorney, by statute, is
     the governmental official who serves as chief law enforcement officer for his/her
     respective district. M.G.L., c. 12, §12. See Commonwealth v. Bing Sia/ Ling, 434 Mass.
     131,133 (2001), citing District Attorney for the N01folkDist. v. Flatley, 419 Mass. 507.
     509 n.3 (1995) (recognizing district attorney's position as an elected official and chief law
     enforcement officer in his district by providing him extraordinary review of legal issues).
     The district attorney, as a prosecutor, is sworn to uphold the state and federal
     constitutions, and is required to disclose material, exculpatory evidence in his/her custody
     or control, to a defendant, Committee for Pub. Counsel Servs. v. Attorney Gen., 480.
  Case 3:21-cv-30058 Document 1-7 Filed 05/19/21 Page 6 of 9




 PAGETWO
 Dreiband, E.
 August 19, 2020

  Mass. 700, 731 (2018); Brady v. Maryland,373 U.S. 83, 87 (1963), even without a
  request from the defendant. Comll!onwealth v. Ayala, 481 Mass. 46, 56 (2018). See
  Commonwealth v. Bing Sia/ Ling, 434 Mass. at 134-135, citing United States v. Agurs,
  427 U.S. 97, 106-108 (1976) (prosecutors' duty to disclose exculpatory evidence not
  limited to cases where there is a request for such evidence); Commonwealth v. Beal, 429
 Mass. 530, 531 (1999) (prosecutors' duty to disclose extends to information in their
 possession or in possession of persons subject to their control). See also Mass. R. Crim.
 P.14, as appearing in442 Mass. 1518 (2004). " ... [I)ssues of Federal and State
 sovereignty have the potentia\ to prejudice a defendant being prosecuted in State court by
 stymying his or her ability to obtain exculpatory information held by Federal
 authorities." Commonwealth v. Ayala, 481 Mass. at 56, citing Commonwealth v.
 Donahue, 396 Mass. 590, 596 (1986). In addition, ethical obligations "may require a
 prosecutor to undertake some procedural and remedial measures as a matter of
 obligation," in the exercise of his discovery obligations. Mass. R. Prof. C. 3.8, Special
 Responsibilities of a Prosecutor, 3.8 (d), (g), (i), and G) and Comment 1.
          The Springfield Police Department is a law enforcement agency within Hampden
 County. Officers of the Springfield Police Department are required by statute and rule to
 provide arrest, inciden, and investigatory reports to satisfy probable cause determinations
 before a magistrate or court. These reports are then provided to Hampden County
 prosecutors to fulfill discovery obligations. In addition, officers of the Springfield Police
 Department testify to the documents' content, under oath, in grand jury proceedings and
 pretrial and post-conviction evidentiary hearings of criminally charged individuals in
 Hampden Superior Court, Springfield District Court, and Springfield Juvenile Court.
         The Executive Summary of the July 8, 2020 Report of the Investigation of the
Springfield, Massachusetts Police Department's Narcotics Bureau, Report at 3, states
that investigators jointly from the Department of Justice's Special Litigation Section of
the Civil Rights Division and the United States Attorney's Office for the District of
Massachusetts, conducted a comprehensive review of 114,000 pages of Springfield
Police Department documents, including an unspecified number of "incident reports"
and "investigative reports". Notably, Report at 9, the Report states that investigators
sought and received 1,700 prisoner injury files, 26,000 arrest reports and over 700 use-of-
force-reports created from 2013 through 2019. More specifically, Report at 9, the Report
states that investigators reviewed 5,500 arrest reports and 10 use-of-force reports from
the Springfield Police Department's Narcotics Bureau from 2013-2018. Ft;mnd by
investigators, Report at 2, were "examples where Narcotics Bureau officers falsified
reports to disguise or hide their use of force[;]" and Report at 16, " ...a pattern or
practice ... [where] officers made false reports that were inconsistent with other
available evidence, including video and photographs...." This information is deemed
to have contributed to the investigators conclusion, Report at 2, that "there is reasonable
cause to believe that Narcotics Bureau officers engage in a pattern or practice of
 Case 3:21-cv-30058 Document 1-7 Filed 05/19/21 Page 7 of 9




PAGE THREE                                                        .,
Dreiband, E.
August 19, 2020

 excessive force in violation of the Fourth Amendment of the United States
 Constitrition." 1                                         •
         After the Report was made public, a First Assistant District Attorney with my
 office received a telephone call from an AUSA with the Civil Rights Division of the
 United States Attorney's Office for the District of Massachusetts who had been involved
 in the investigation and issuance of the Report. The AUSA' s stated purpose of the
 telephone call was to inquire if the Hampden District Attorney had "any questions" about
 the Report .. The parties agreed to speak after my office had an adequate time to review
 the contents of the Report. On July 20, 2020, that First Assistant District Attorney from
my office spoke with the AUSA, by telephone, and orally requested that the Hampden
District Attorney be provided with the Springfield Police Department reports that
investigators referenced in the Report where "officers falsified reports" or "officers made
false reports". The First Assistant District Attorney told the AUSA that the assistant
district attorneys in the Hampden District Attorney's Office needed to identify the false
or falsified reports and review them to determine his/her discovery obligations, pursuant
to Brady and the Massachusetts Rules of Criminal Procedure. The parties agreed to
speak after the AUSA had sufficient time to consider the First Assistant District
Attorney's request.                ·
         On July 28, 2020, the First Assistant District Attorney left a voice message for the
AUSA concerning the status of the July 201h request for the Springfield Police
Department officers' false or falsified reports. Later in the day, the First Assistant
District Attorney received an email from the AUSA stating that the request for the
Springfield Police Department officers' false or falsified reports was still under
consideration. Thereafter, on August 6, 2020, the First Assistant District Attorney, the
AUSA and another AUSA (who participated in the investigation and issuance of the
Report) spoke by telephone. In that telephone conversation, the First Assistant District
Attorney's oral request for the production of the Springfield Police Department officers'
fiµse or falsified reports was denied. After discussion with members of the Department
of Justice's Professional Responsibility Unit and the Civil Rights Division, the
Department of Justice concluded it would withhold the Springfield Police Department's
false or falsified reports from the Hampden District Attorney. The grounds stated were
that the requested false: or falsified reports were confidential, the calculus for exculpatory
information was different for the Department of Justice, and rules for Brady material do
not extend to the Department of Justice's civil rights investigations. The First Assistant

1 While  I recognize that the authors of the Report note that investigators did not serve "as
a tribunal to make factual findings and legal conclusions binding on, or admissible in, any
court" see Report at 2, n.2, the reported findings of unconstitutional law enforcement
conduct, as described in the twenty-eight page Report, suggest the documents supporting
these findings may contain potentially exculpatory material as that terin is legally
understood, and is subject to my mandatory review to effectively meet the constitutional,
statutory and ethical obligations of my office.
 Case 3:21-cv-30058 Document 1-7 Filed 05/19/21 Page 8 of 9




PAGEFOUR
Dreiband, E.
August 19, 2020
 District Attorney again emphasized to each AUSA that the Hampden District Attorney
 was only seeking the production of Springfield Police Department officers' false or
 falsified reports, not any confidential, privileged, or investigatory material. The First
 Assistant District Attorney was told to request the reports from the Springfield Police
 Department. The First Assistant District Attorney was also informed by the AUSA that
 the Springfield Police Department did not know which of the thousands of reports it had
provided to federal investigators during the investigation were false or falsified, as stated
 in the Report.
          I understand that, in the first instance, due to the federal regulations cited above
 and relevant case law, see U.S. ex. rel. Touhy v. Ragen, 340 U.S. 462 (1951), a District
Attorney's subpoena to produce documents, information or objects, pursuant to G.L. c.
277, § 68, or a state court summons to produce documents, information or objects,
pursuant to Mass. R. Crim. P. 17 (a)(2), 378 Mass. 885 (1979), even if properly served, is
legally insufficient to compel the production of the requested Springfield Police
Department officers' reports, or attendant photographs or video/digital images,
notwithstanding the language of the subpoena or summons, without prior administrative
relief being sought.
         My office did not conduct or participate in the investigation with the Department
of Justice's Specialized Litigation Unit of the Civil Rights Division or the United States
Attorney for the District of Massachusetts and therefore, does not have knowing custody
or control of the Springfield Police Department officers' reports deemed false or falsified.
Although statutorily serving as the chief law enforcement officer for Hampden County,
and thus the chief law enforcement officer within the Springfield Police Department's
jurisd;ction, the Hampden District Attorney was not served with a copy of the Report
from the investigating agencies, and has not been enlisted to assist in developing
necessary remedial measures for the constitutional violations found. The Report's
investigation spanned twenty-seven months from its initiation to the release of its
findings. The scope and timing of the investigation cannot be replicated by my office in
any meaningful way so as to meet my constitutional, statutory, and ethical obligations in·
a timely manner.
       Therefore, I make this written request, pursuant to 28 C.F.R. § 16.21 et. seq., for:

      (1) A copy of all Springfield Police Department reports, including, but not limited
          to incident reports, investigative reports, arrest reports, use-of-force reports, or
          contents of a "prisoner injury file" (as described in the Report, at 7), determined
          as examples where Narcotics Bureau officers falsified reports to disguise or hide
          their use of force[;]";
              Case 3:21-cv-30058 Document 1-7 Filed 05/19/21 Page 9 of 9


"   '   .
             PAGEFIVE
             Dreiband, E.
             August 19, 2020

                  (2) A copy of all Springfield Police Department reports, including, but not limited
                      to incident reports, investigative reports, arrest reports, use-of-force reports, or
                       contents of a "prisoner injury file" (as described in the Report, at 7), determined
                      as " ... a pattern or practice .... [where] officers made false reports that were
                      inconsistent with other available evidence, including video and
                      photographs.... ", and;
                  (3) copy of all photographs, or video/digital material determined as inconsistent
                      with any Springfield Police Department officers' reports, including, but not
                      limited to incident reports, investigative reports, arrest reports, use-of-force
                      reports, or contents of a "prisoner injury file" (as described in the Report, at 7).

             I do NOT request any other documents from the investigation, including any contents of
             IIU files, training materials, or other internal, confidential or privileged documents of the
             Springfield Police Depa1tment provided to investigators, or incident reports, investigative
             reports, arrest reports, use-of-force reports, or contents of a "prisoner injury file" (as
             described in the Report, at 7) determined not to contain false or falsified information, or
            statements, notes or recordings of investigators' interviews with Springfield Police
            Department officers, City of Springfield officials or community members. I also do not
            request the disclosure of any information concerning sensitive investigative techniques,
            current investigations, classified information, informants or security programs such as the
            Federal Witness Security Program.
                     Cooperation is sought for a quick resolution of this request, and is necessary for
            me to meet my constitutional, statutory, and ethical obligations to the people I have been
            elected to serve. As you know, seeking the truth and the pursuit of justice are the
            bedrock principles of our work as prosecutors. If you have questions or concerns arising
            from this office's need for this information, please contact me by telephone at (413) 505-
            5901.

            Very tiuly yours,




            cc: Andrew E. Lelling,
                United States Attorney - District of Massachusetts
